Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 12-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 12, the prior art of record fails to disclose the combination of all the limitations recited in the claim 12 of a method for forming a packaged semiconductor device, including: dispensing a first polymer layer having a first modules less than 1 GPa and the first polymer layer covering a component proximate a surface of a semiconductor die and covering at least a portion of the surface of the semiconductor die surrounding the component; dispensing a second polymer layer having a second modules greater than 1 GPa and the second polymer layer covering at least a portion of the first polymer layer; mounting the semiconductor die on a substrate; and covering at least the surface of the semiconductor die and a portion of the substrate with mold compound (claim 12).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  Claims 13-20, 27-30 are dependent upon independent claim 12, and are therefore allowed.
Regarding claim 21, the prior art of record fails to disclose the combination of all the limitations recited in the claim 21 of a method for forming a packaged semiconductor device, including: dispensing a first polymer layer having a first modulus less than 1 GPa and the first polymer layer covering a component that is proximate to a surface of the semiconductor die and covering the component and the surface of the semiconductor die surrounding the component to a distance of at least 20 µm; dispensing a second polymer layer having a second modulus greater than 1 GPa and the second polymer layer 
Regarding claim 35, the prior art of record fails to disclose the combination of all the limitations recited in the claim 35 of a method for forming a packaged semiconductor device, including: dispensing a first polymer layer having a first modulus less than 1 GPa and the first polymer layer covering a component that is proximate a surface of a semiconductor die and covering the component and the surface of the semiconductor die surrounding the component to a distance of at least 20µm; mounting the semiconductor die on a substrate; ink-jet depositing a second polymer layer having a second modulus greater than 1 GPa and the second polymer layer covering at least a portion of the first polymer layer, and covering the semiconductor die and a portion of the substrate with mold compound (claim 35).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  
Regarding claim 36, the prior art of record fails to disclose the combination of all the limitations recited in the claim 35 of a method for forming a packaged semiconductor device, including: dispensing a first polymer layer having a first modulus less than 1 GPa and the first polymer layer covering a component proximate a surface of the second semiconductor die and covering at least a portion of the surface of the second semiconductor die surrounding the component; second dispensing a second polymer layer having a second modulus greater than 1 GPa and the second polymer layer covering at least a portion of the first polymer layer; and covering at least the surface of the first semiconductor die, the second semiconductor die and a portion of the substrate with mold compound (claim 36).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CALEB E HENRY/Primary Examiner, Art Unit 2894